Case 1:20-cv-02766-CMA-SKC Document 35 Filed 10/30/20 USDC Colorado Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-02766-CMA-SKC

  COLORADO UNION OF TAXPAYERS, INC. and
  COLORADO STOP THE WOLF COALITION,

          Plaintiffs,

          v.

  JENA GRISWOLD, Colorado Secretary of State in her official capacity, and
  JUDD CHOATE, Director of Elections, Colorado Department of State, in his official
  capacity,

          Defendants.

    DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER
               OR OTHERWISE RESPOND TO THE COMPLAINT

          Defendants respectfully request a 21-day extension of time to answer or

  otherwise respond to the Complaint, to and including December 1, 2020.

                                STATEMENT OF CONFERRAL

          Counsel for Defendants conferred with counsel for both Plaintiffs regarding this

  21-day extension. Plaintiffs do not oppose the extension.

                                           MOTION

          1.      Defendants waived service of the summons and complaint in this matter.

  Their answer or response under Fed. R. Civ. P. 12(b) is currently due November 10,

  2020.

          2.      Defendants and their counsel have been focused on briefing Plaintiffs’

  request for preliminary injunction and preparing for a preliminary injunction hearing that
Case 1:20-cv-02766-CMA-SKC Document 35 Filed 10/30/20 USDC Colorado Page 2 of 4




  had been scheduled for October 28, 2020, (The hearing was vacated by the Court on

  October 27.)

         3.      Defendants and their counsel are also currently occupied with the

  November 3, 2020 general election. Secretary of State Griswold is Colorado’s chief

  elections officer, and Mr. Choate is the Director of Elections for the State. Their

  attorneys in this matter are also directly involved with election matters on behalf of the

  Colorado Department of Law, and may need to respond to emergency election related

  matters over the next several days.

         4.      This extension will not introduce any delay into the proceedings. The

  Court recently granted the parties’ joint motion to extend the Fed. R. Civ. P. 16 and 26

  deadlines. See Doc. No. 33. By granting the requested extension, the Defendants’

  response would be due prior to the Rule 26(f) conference and the preparation of the

  proposed scheduling order.

         5.      This is the first extension of the response deadline requested by the

  Defendants.




                                               2
Case 1:20-cv-02766-CMA-SKC Document 35 Filed 10/30/20 USDC Colorado Page 3 of 4




  RESPECTFULLY SUBMITTED this 30th day of October, 2020.

                                    PHILIP J. WEISER
                                    Attorney General


                                    s/ Michael T. Kotlarczyk
                                    CHRISTOPHER P. BEALL*
                                    Deputy Attorney General
                                    MICHAEL T. KOTLARCZYK*
                                    Assistant Attorney General
                                    PETER G. BAUMANN*
                                    Campaign Finance Fellow

                                    Attorneys for Defendants

                                    Ralph L. Carr Colorado Judicial Center
                                    1300 Broadway, Floor
                                    Denver, Colorado 80203
                                    Telephone: 303-892-7400

                                    E-Mail:   christopher.beall@coag.gov
                                              Mike.kotlarczyk@coag.gov
                                              Peter.baumann@coag.gov

                                    *Counsel of Record




                                       3
Case 1:20-cv-02766-CMA-SKC Document 35 Filed 10/30/20 USDC Colorado Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 30, 2020, I served a true and complete copy of the
  within DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO
  ANSWER OR OTHERWISE RESPOND TO THE COMPLAINT upon all counsel of
  record and parties who have appeared in this matter through ECF or as otherwise
  indicated below:


  Daniel E. Burrows
  Public Trust Institute
  98 Wadsworth Blvd., #127-3071
  Lakewood, Colorado 80226
  720-588-2008
  dburrows@publictrustinstitute.org
  Attorney for Plaintiff Colo. Union of
  Taxpayers, Inc.

  Scott E. Gessler
  Gessler Law, LLC
  1801 Broadway, Suite 507
  Denver, CO 80202
  720-839-6637
  sgessler@gesslerlawfirm.com
  Attorney for Plaintiff Colo. Stop
  The Wolf Coal.


                                                         /s Xan Serocki
                                                         Xan Serocki




                                              4
